A bill was filed by Max Hecht to set aside a sale made March 24th, 1930, by the sheriff of Passaic county, to defendant Peters, of the accounts receivable and other assets of defendant Hoogmoed. Peters was a judgment creditor of Hoogmoed and bid the property in for $250. Hoogmoed went into bankruptcy on April 3d 1930, and the bill of complaint herein was filed on the 16th day of April, 1930. The trustee in bankruptcy of Hoogmoed, subsequently elected, has been made a party complainant.
The suit is based on the claim that the sheriff's sale was in fraud of creditors. It is claimed that the accounts receivable and other assets bought by Peters at the sheriff's sale for $250 were actually worth $12,000, and that this disproportion is itself proof of fraud. It has, however, been well settled that mere inadequacy of sale price is not sufficient in itself to invalidate the sale. Smith v. Duncan, 16 N.J. Eq. 240; WestRidgelawn Cemetery v. Jacobs, 105 N.J. Eq. 579. *Page 164 
Complainant Hecht makes the further contention that at the time of the sheriff's sale, no leave had been given by the court authorizing the sale of the accounts, in accordance with the provisions of section 3 of chapter 115, of the laws of 1915. This seems, however, to have been cured by a nunc pro tunc order entered December 6th, 1930, giving authority to the sheriff to make the sale. It will be presumed that the supreme court acted within its powers in making this order, and I therefore consider that this order validated the sale by the sheriff.
It appeared at the hearing that the trustee in bankruptcy had no knowledge of any fraud, that Hoogmoed had been discharged in bankruptcy and that the trustee had likewise been discharged.
The proof is barren of any evidence of fraud in connection with the sale and a decree will be advised dismissing the bill of complaint.